Citation Nr: 1021506	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  07-39 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran had active service from June 1977 to June 1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.

The issue of entitlement to death indemnity compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1151 has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran had no claims pending at the time of his death.  


CONCLUSION OF LAW

The criteria for accrued benefits have not been met.  38 
U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 3.1000 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

This case is one in which the law is dispositive of the 
issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under 
such circumstances, the duties to notify and assist are not 
applicable.  Mason v. Principi, 16 Vet. App. 129 (2002).  
Further, VA has no duty to assist the Veteran in obtaining 
evidence where, as here, there is no reasonable possibility 
that any further assistance would aid her in substantiating 
this claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 
Vet. App. 362, 368 (2001).

Accrued Benefits

Accrued benefits are defined as periodic monetary benefits to 
which a veteran was entitled at death under existing ratings 
or decisions, or those based on evidence in the file at the 
date of death, and which were due and unpaid.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  The application for accrued 
benefits must be filed within one year after the date of the 
veteran's death.  38 C.F.R. § 3.1000(c).

The entitlement of the accrued benefits claimant is derived 
from the veteran's entitlement, and the accrued benefits 
claimant cannot be entitled to a greater benefit than the 
veteran would have received had he lived.  Zevalkink v. 
Brown, 6 Vet. App. 483, 489-90 (1994); see also Zevalkink v. 
Brown, 102 F.3d 1236, 1242 (1996).  

For a claimant to prevail on an accrued benefits claim, the 
record must show that (i) the appellant has standing to file 
a claim for accrued benefits, (ii) the veteran had a claim 
pending at the time of death, (iii) the veteran would have 
prevailed on the claim if he had not died; and (iv) the claim 
for accrued benefits was filed within one year of the 
veteran's death.  38 U.S.C.A. § 5121, 5101(a); 38 C.F.R. § 
3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

Review of the file establishes that the appellant has 
standing to file the claim and that the claim was filed 
within one year of the Veteran's death.  The evidence does 
not suggest (and the appellant does not contend) that the 
Veteran had a claim pending at the time of death, however.  
As such, there is no entitlement to accrued benefits, and the 
claim must be denied. 


ORDER

Accrued benefits are denied.  


REMAND

Further development is needed on the claim of service 
connection for the cause of the Veteran's death.  Review of 
the evidence indicates that the Veteran received non-VA 
treatment for his psychiatric disorder, which the appellant 
contends was the cause of his death.  See, e.g., February and 
March 2005 VA treatment records.  As these records are 
potentially relevant, they should be requested and obtained 
if available.   


Accordingly, the case is REMANDED for the following action:

1.  Request the relevant medical records 
associated with the Veteran's treatment 
at the Evans Army Hospital and Tricare.  
If the records are not obtainable, the 
appellant should be so informed.  

2.  Thereafter, the AMC should 
readjudicate the appellant's claim.  If 
the benefit sought on appeal remains 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


